Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/192408 application filed on 2/11/19.
Claims 1-2, 4-21 are pending and have been fully considered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/16/17. It is noted, however, that applicant has not filed a certified copy of the 201711136383.5 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: droplet detection module in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-2 limitation “droplet detection module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification as currently filed recites a droplet detection module but does not explicitly disclose what structures are covered by this terminology.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 is rejected as being indefinite as it repeats a portion of claim 1. Claim 2 recites “the device includes a droplet detection module”, however, Claim 1 already recites “device comprises … and a droplet detection module”. This renders the claim unclear as to whether an additional droplet detection module is being claimed in claim 2, or if this was a typographical error and claim 2 was intended to refer to the previously cited droplet detection module. Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As stated in the above rejection, the specification as currently filed does not disclose what structures the droplet detection module terminology is intended to cover.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10, 12-14, 16, 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by COLSTON (US 2010/0173394). 
With respect to claim 1, COLSTON discloses a droplet based assay system comprising a thermal cycler with fluidic tubing that is wrapped in a helical pattern to allow a fluid traveling within the tubing to travel helically, the fluidic tubing acts as a fluid channel to transport an emulsion of sample containing droplets (colloidal droplets) (0717, 0759 Fig 12-13), in which the 
With respect to claim 2, COLSTOLN discloses the detection system (DMM) as recited in the rejection above, and further discloses the detector is near the outlet of the helical tubing (Figs 12-14). 
With respect to claim 4-7, COLSTON discloses the thermal cycler segments (TCS) may include an air core (hollow) (0733) and are shaped in a column (first columnar body) with the tubing also forming a helical hollow column (second hollow columnar body) (0733, Fig 73, Fig 12-13), in which there are outer segments (TCS) that surround the outside of the helical tubing (second columnar body) and inner segments (TCS forming first hollow columnar body) that are enclosed by the tubing, and in which the segments are in contact with a portion of the outer peripheral surface of the tubing (0759, Figure 73, 79). 
With respect to claim 9-10, COLSTON discloses the segments of the thermocycler are stationary (TCS) and the droplets introduced through the inlet flow relative to the segments (0717, 0764). 
With respect to claim 12, COLSTON discloses the shape of th4e cross section of one or more rounds of the helical tubing is round (Figs 12-13, 81, 91). 
With respect to claim 13, COLSTON discloses the thermocycler segments (TCS) control the temperature of fluid inside the tubing using resistive heating elements (0733, 0827) or radiative heating (0825).
With respect to claim 14, COLSTON discloses a controller programmed to operate fluid transport through the channel (0321) and that plungers (pumps) motion can be controlled by a user or an instrument for manual or automatic fluid transfer in a predetermined manner (pumping rate is adjustable) (0556-558). 
With respect to claim 16, COLSTON discloses the thermocycler segments (TCS) comprise 2-3 segments (sheets) and the segments curve together to form a shape of a hollow columnar body and each segment has its own temperature zone (0714-717, Fig 73-74).
With respect to claim 20, COLSTON discloses a method of performing a thermal cycling reaction comprising: introducing droplets containing reagents for the PCR to the thermocycler of claim 1; performing the thermal cycling PCR reaction, and detecting the droplets after the reaction produces a detectable signal (0812, Figure 7). 
With respect to claim 21, COLSTON disclose that any suitable PCR methodology (thermal cycling reaction) can be used, including digital PCR (0167-168). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 11, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLSTON (US 2010/0173394).
With respect to claim 8, COLSTON discloses the thermocycler segments (TCS) are in contact with the outer portion of the tubing, but does not disclose they are in contact with the inside of the tubing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the segments to be in contact with the inside, since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04
With respect to claim 11, COLSTON discloses the droplets move around the stationary thermocycler segments but does not disclose the thermocycler segments rotate while the droplets in the tubing are stationary. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to instead make the thermocycler move and the droplets stationary, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04
With respect to claim 15, COLSTON discloses the thermocycler segments can include two segments corresponding to two temperature zones (0714) but does not explicitly disclose the segments comprise one sheet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the thermocycler of one sheet, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. (MPEP 2144.04).
With respect to claim 17-18, COLSTON discloses the thermocycler has three segments (three sheets) and the sheet curve together to form the shape of a hollow columnar body (0714-717, 0733) and wherein the length of the cross sections of two segments is the same and differs from the length of the third (Fig 73-74, 77) and that the sizes of the temperature regions can be changed to affect the time of passage of a sample through the various temperature regions (0754), but does not explicitly disclose the length of the cross section of the first and second 
With respect to claim 19, COLSTON does not explicitly disclose the diameter and height of the column formed by the thermocycler segments. However, it would have been an obvious matter of design choice to use the claimed size ranges, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for references which are relevant to the field of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799